              Case 7:21-cr-00544-UA Document 2 Filed 09/09/21 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                                  THE CHARLES L. BRIEANT, JR.
                       FEDERAL BUILDING AND UNITED STATES COURTHOUSE
                                      3OO QUARROPAS ST.
                                WHITE PLAINS, NEW YORK 10601
                                          914-390-4251

                                                                         USDC SDNY
Chambers of                                                              Document
Hon, Paul E. Davison                                                     Electronically Filed
United States Magistrate Judge                                           Doc #
                                                                         Date Filed: September 9, 2021
United States District Court
Southern District of New York
----------------------------------------------------------X
United States of America,
                            Plaintiff                         SCHEDULING ORDER

         -against-
                                                              7:21-cr-00544-UA
Atiq Butt
                                       Defendant
----------------------------------------------------------X

TO ALL PARTIES:

The Court has scheduled a arraignment on and indictment hearing for 9/17/2021 at 2:00 pm before
Magistrate Judge Paul E. Davison. The Court expects to conduct the proceeding in person at the Hon.
Charles L. Brieant, Jr., Courthouse, 300 Quarropas Street, Courtroom 420, White Plains, NY 10601.

         Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
         courthouse must complete a questionnaire and have his or her temperature taken. The
         questionnaire is located on the Court’s website at
         https://nysd.uscourts.gov/sites/default/files/2020-10/QR%20Sign%20-%20Public_Media_v.5.pdf

Dated: 9/9/2021
       White Plains, New York

                                                              SO ORDERED:

                                                              s/     PED

                                                              PAUL E. DAVISON
                                                              United States Magistrate Judge
